Citation Nr: 1038410	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  09-37 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence was received to reopen a 
claim of entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence was received to reopen a 
claim of entitlement to service connection for an anxiety 
disorder, to include posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence was received to reopen a 
claim of entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from April 1951 to July 
1954.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.

First, in March 2009 the Veteran submitted a signed authorization 
for medical records indicating that he was treated (as a surgery 
case) on February 23, 2009, and from 1985 to 1999, at a VA 
hospital in San Juan, Puerto Rico, and a medical facility in 
Auxilo Muto, San Juan.  The claims file contains medical records 
from the VA medical center (VAMC) in San Juan, dated from 
February to May 2005, and from Auxilo Muto Hospital dated in 
1988.  Hence, there appear to be some pertinent medical records 
that are not yet associated with the claim files.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 
(1992). 

Second, VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010).  With 
regard to claims to reopen finally disallowed claims, the VA's 
duties require notice of the evidence needed to reopen the claim 
as well as the evidence to establish the underlying benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO sent 
the Veteran a VCAA letter in February 2009, however, it was 
unclear and defective as to the Kent requirements.  On remand, 
the Veteran should be sent an additional letter.

Third, the Board notes the Veteran was awarded Social Security 
Administration (SSA) disability benefits in 1976.  To date, 
however, no efforts to obtain a complete copy of the Veteran's 
SSA records have been made.  In this regard, the Board notes that 
the question of whether the Veteran's SSA records contain 
evidence relevant to the claim cannot be resolved without a 
review of those records.  As such, these records must be obtained 
on remand.  38 C.F.R. § 3.159(c)(2) (2010); see also Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).

Finally, as the case must be remanded for the foregoing reasons, 
an additional request should be made for the Veteran's service 
treatment records, to include any clinical records, as well as 
for his service personnel records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Inform the Veteran about (a) the 
information and evidence not of record that 
is necessary to substantiate his claims; (b) 
the information and evidence that VA will 
seek to provide; and (c) the information and 
evidence that he is expected to provide.

The notice must include specific notice of 
why the claims were previously denied and 
what constitutes new and material evidence 
for the purpose of reopening the claims.  
See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.  Make arrangements to obtain the 
Veteran's complete service personnel records 
and complete service treatment records, 
including clinical records, from the 
National Personnel Records Center (NPRC) 
and/or any other appropriate source.  If 
these records are not available, a negative 
reply must be provided.

3.  Make arrangements to obtain copies of 
all documents or evidentiary material 
pertaining to the Veteran's application(s) 
for SSA disability benefits in approximately 
1976.   If these records are not available, 
a negative reply must be provided.

4.  Make arrangements to obtain copies all 
medical records regarding the Veteran's 
treatment at the VAMC in San Juan for the 
period from 1985 to the present, to 
specifically include any record(s) dated on 
February 23, 2009.

5.  Make arrangements to obtain copies all 
medical records regarding the Veteran's 
treatment at the Auxilo Muto Hospital, dated 
from 1985 to 1999.

6.  If it is determined that VA examinations 
or medical opinions are necessary to decide 
the claims, then the Veteran should be 
scheduled for appropriate examinations.  See 
38 C.F.R. § 3.159(c)(4), (d).

7.  Then, readjudicate the claims on appeal 
in light of all of the evidence of record.  
With respect to the claim for service 
connection for and acquired psychiatric 
disorder including PTSD, consideration 
should be given to the recent amendment to 
38 C.F.R. § 3.304(f), effective July 13, 
2010, and to 38 U.S.C.A. § 1154(b), as the 
Veteran was awarded the Combat Infantryman 
Badge.

8.  Finally, if any issue remains denied, 
the Veteran and his representative should be 
provided with a supplemental statement of 
the case as to any issue remaining on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

